Citation Nr: 0931802	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right hip 
disability, claimed as due to service-connected recurrent 
patellar subluxation, status post lateral patellar release, 
with chondromalacia patella of the left knee.

2.  Entitlement to service connection for right knee 
disability, claimed as due to service-connected recurrent 
patellar subluxation, status post lateral patellar release, 
with chondromalacia patella of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to 
April 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado.  The Veteran testified at a Board hearing 
in July 2009.


FINDINGS OF FACT

1.  The Veteran's right hip disability is aggravated by his 
service-connected left knee disability.

2.  The Veteran's right knee disability is aggravated by his 
service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Right hip disability is proximately due to or the result 
of the Veteran's service-connected left knee disability.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Right knee disability is proximately due to or the result 
of the Veteran's service-connected left knee disability.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of the grant of service connection for right knee 
disability and right hip disability, no further discussion of 
VCAA is necessary at this point.  Any notice deficiency, per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 
384, 394 (1993)), as section 5103(a) notice provisions have 
been satisfied, and if the Veteran so chooses, he will have 
an opportunity to initiate the appellate process again should 
he disagree with the disability rating or effective date 
assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre- 
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection is in effect for recurrent patellar 
subluxation of the left knee, due to twisting the left knee 
during service.  The Veteran contends that his service-
connected left knee disability causes or aggravates his right 
hip and right knee disabilities.  

The Veteran's service treatment records (STRs) are silent for 
complaints or findings of a right hip or right knee 
disability.  Likewise, the Veteran does not otherwise claim a 
right hip or right knee disability is directly due to 
service.  The Veteran underwent in-service treatment for a 
twisted left knee in August 1980.  On his separation 
examination, the Veteran noted that he had bone or joint 
deformity, had a trick or locked knee, and that his left knee 
had something floating in it.

The Veteran was afforded a VA examination in September 2004, 
in connection with his claim of service connection for left 
leg disability.  Although the examiner focused on the 
Veteran's claimed left leg disability, she noted that the 
Veteran exhibited high-riding patella, bilaterally.  No 
further mention of the right knee was made in the examination 
report.

The Veteran submitted private treatment reports from Dr. C.K. 
Bynum ranging from February 2005 to September 2008.  In 
February 2005, the Veteran complained that he has decreased 
functionality and "looseness" in his left knee, causing him 
to place more stress on his right lower extremity.  He stated 
that he experiences right hip pain, popping with motion, 
fatigue and aching while standing for long periods of time, 
and right knee "looseness."  The examiner noted that he 
Veteran has a dull achiness superolaterally.  Upon physical 
examination, the Veteran showed no swelling, skin changes or 
edema.  The Veteran had normal gait and neutral alignment.  
Other indicated tests were normal; however, the Veteran 
exhibited a deficiency of his lateral retinaculum on the left 
with increased lateral patellar tilt and left thigh atrophy.  
Dr. Bynum opined that the Veteran displayed deconditioning of 
the left lower extremity, status post fall down the stairs in 
the military.  He noted that the Veteran shows some early hip 
arthritic changes on the right secondary to likely favoring 
of the left lowering extremity as well as hip dysplasia.  It 
was further noted that the Veteran had deconditioning and 
pain about the right knee.  

X-Rays of the Veteran's right knee and right hip were taken 
and analyzed.  The Veteran's right knee showed very slight 
osteophyte formation about the notch portion of the trochlea 
and fabella laterally.  His right hip displayed some early 
chondral changes and sclerosis of the sorceal area.  
Bilateral uncoverage of the femoral heads was noted along 
with evidence of possible development dysplasia.

The Veteran underwent a VA examination in July 2005 related 
to his claim for right knee and right hip disability.  The 
Veteran recounted the history of his claimed right hip and 
knee disabilities, noting that he suffers from an 
"insidious" right leg pain, starting at his right hip and 
shooting down to his right knee and right foot.  He stated 
that he currently has constant stiffness in his right hip 
which bothers him when going up stairs or squatting.  The 
examiner noted that previous radiographic reports evidence 
developing arthritis in the Veteran's right hip.  

After a physical examination, the examiner opined that the 
Veteran exhibits the symptoms of right knee patellofemoral 
malalignment syndrome with normal range of motion and 
bilateral congenital hip dysplasia with degenerative 
arthritis of the right hip.  The examiner noted that 
Veteran's right hip disability is not related to service as 
it is congenital and he does not display gait abnormality.  
Due to the absence of a gait abnormality and because he could 
not find any medical literature relating patellofemoral 
malalignment syndrome of the knee to a prior traumatic 
dislocation of the contralateral patella, the examiner opined 
that the Veteran's right knee disability was not caused by 
his service-connected left knee disability.  

A treatment report was compiled by Dr. Bynum in January 2006.  
After physical and radiographic examination, Dr. Bynum opined 
that the Veteran's favoring the left lower extremity for a 
long period of time has contributed to an aggravation and 
exacerbation of his hip dysplasia symptoms and right knee.  
Dr. Bynum noted that the right knee has no effusion, appears 
to be ligamentously stable and there is no evidence of a 
meniscal tear.

The Veteran submitted a private treatment report from Dr. 
Bynum dated September 2008.  He noted a significant 
degeneration of the left thigh muscle mass and a palpable 
defect in the left lateral knee patellar retinaculum.  The 
Veteran displayed an otherwise normal examination of the 
lower extremities.  Dr. Bynum opined that due to the 
quadriceps atrophy and the significant favoring of the left 
knee, the Veteran's right hip and right knee show objective 
evidence of current dysfunction.  In terms of baseline 
prelevel of functioning, Dr. Bynum states that the Veteran's 
Air Force intake exam would establish the baseline 
symptomatology related to the Veteran's right hip.  

During a video conference hearing conducted by the Board, the 
Veteran claimed that the pain in his right knee begins in his 
right hip and radiates down his right leg.  He noted that he 
had not felt any pain in his right lower extremity before 
service, but now he experiences a throbbing pain while he is 
sleeping and has trouble walking up stairs.  The Veteran 
stated that his job as an airplane machinist was made 
difficult due to the pain related to his claimed right hip 
and knee disability.

Right Hip Disability

Current medical evidence submitted by the Veteran and 
recorded by a VA examiner indicates that his right hip 
displays signs of arthritic changes.  Dr. Bynum noted that 
his right hip displayed some early chondral changes and 
sclerosis of the sorceal area.  As to the etiology of his hip 
disability, the July 2005 VA examiner noted that the Veteran 
displayed an absence of gait abnormality and no compensating 
overuse of the right side could occur to cause the Veteran's 
claimed disabilities.  The Veteran adamantly contends, 
however, that the examiner could not form a proper opinion of 
his gait as he was only told to take 3 steps across the room.  
The Veteran's private doctor, Dr. Bynum has noted that the 
Veteran exhibits a non-antalgic gait.

Dr. Bynum opined that the Veteran's left hip disability 
caused the Veteran's right hip disability.  He notes that the 
disparity in muscle mass between the Veteran's left and right 
legs evidences an overuse of the right leg due to the left 
knee disability.  Measurements recorded by Dr. Bynum taken in 
January 2006 and September 2008 recorded a 3 to 3.5 
centimeter disparity in mass between the Veteran's left and 
right leg.  The VA examiner did not record measurements of 
the Veteran's legs.

VA and private doctors note that the Veteran currently shows 
symptoms of a right hip disability.  In well-reasoned medical 
opinions, the VA examiner and Dr. Bynum disagree, however, as 
to the etiology of the Veteran's right hip disability.  As 
such, the evidence stands in relative equipoise and 
reasonable doubt must be resolved in the Veteran's favor.  
Service connection for a right hip disorder therefore is 
warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Right Knee Disability

The Veteran contends that his left knee disability has caused 
him to overuse his right leg, leading to right knee pain, 
instability and stiffness.  An X-Ray report compiled by Dr. 
Bynum exhibited very slight osteophyte formation about the 
notch portion of the trochlea and fabella laterally of the 
Veteran's right knee.  The VA examiner noted that the 
Veteran's right knee displayed patellofemoral malalignment 
syndrome.  

The VA examiner opined that the absence of gait abnormality 
and medical literature linking the Veteran's particular right 
knee disability to his left knee disability precluded a 
finding that the Veteran's right knee disability warranted 
secondary service connection.  Dr. Bynum was of the opinion 
that the decreased muscle mass on the left extremity 
indicated that the Veteran overused his right extremity, 
causing a right knee disability.  The evidence, therefore, 
stands in relative equipoise and reasonable doubt must be 
resolved in the Veteran's favor.  Service connection for a 
right knee disability therefore is warranted.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for right hip disability is 
granted.

Entitlement to service connection for right knee disability 
is granted.



____________________________________________
M. W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


